MEMORANDUM **
Rick Lee Turk appeals the district court’s judgment entered after a bench trial, and its order denying his motion to alter or amend the judgment. We have jurisdiction to review the post-judgment motion pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
We lack jurisdiction to review the underlying judgment entered after a bench trial because Turk did not file a timely tolling motion and did not file a notice of appeal within 60 days. See Scott v. Younger, 739 F.2d 1464, 1467 (9th Cir.1984); Fed. R.App. P. 4(a)(4)(A).
The district court did not abuse its discretion by denying the motion to alter or amend the judgment as untimely. See Scott, 739 F.2d at 1467; Fed.R.Civ.P. 59(e).
We reject Turk’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.